PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/251,716
Filing Date: 18 Jan 2019
Appellant(s): ALLEN et al.



__________________
Jorge Tony Villabon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 3, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 25, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 7, 9-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pavloff et al. (U.S. PGPUB. 2008/0178801 Al) in view of Moriguchi (JAPAN 2007- 277649).
INDEPENDENT CLAIM 1:
Regarding claim 1, Pavloff et al. teach a process kit shield configured to encircle a sputtering target that faces a substrate support in a substrate processing chamber, the shield comprising: a cylindrical band having a top wall configured to surround the sputtering target and a bottom wall configured to surround the substrate support; a wall that extends downward and radially inward from the bottom wall of the cylindrical band, the wall having a substantially straight profile and at least one gas hole to allow process gas to pass therethrough. (Figs. 1, 2A, 4; Paragraphs 0016-0036) Pavloff et al. teach a cover ring located about the substrate support, the cover ring comprising an annular wedge comprising an inclined top surface about the substrate support, the inclined top surface having an inner and outer periphery and a bulb-shaped protuberance about the outer periphery of the inclined top surface. (Figs. 1, 2A, 4; Paragraphs 0016-0036)


Regarding a sloped wall that extends downward and radially inward from the bottom wall of the cylindrical band, the sloped wall having a substantially straight profile with at least one gas hole (Claim 1), Moriguchi teach a sloped wall that extends downward and radially inward from the bottom wall of the cylindrical band, the sloped wall having a substantially straight profile with at least gas hole. (See Figs. 1, 2) Modifying Pavloff et al. with Moriguchi: 

    PNG
    media_image2.png
    325
    354
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    256
    652
    media_image3.png
    Greyscale

Therefore, one of ordinary skill in the art would modify Pavloff et al. with Moriguchi’s sloped wall because it allows for particles and impurities to be uniformly exhausted. (Paragraphs 0053, 0054)
DEPENDENT CLAIM 2:
The difference not yet discussed is wherein the at least one gas hole in the sloped wall comprises a substantially rectangular shape.


DEPENDENT CLAIM 3:
The difference not yet discussed is wherein the at least one gas hole comprises a width of approximately from 0.2 inches to about 0.8 inches and a length of approximately from 1 inch to 2 inches.
Regarding claim 3, Pavloff et al. teach wherein the at least one gas hole comprises a width of approximately from 0.2 inches to about 0.8 inches and a length of approximately from 1 inch to 2 inches. (Paragraph 0022)
DEPENDENT CLAIM 4:
The difference not yet discussed is wherein the sloped wall comprises an angle of approximately from 15 degrees to 45 degrees.
Regarding claim 4, Moriguchi teaches wherein the sloped wall comprises an angle of approximately from 15 degrees to 45 degrees. 
DEPENDENT CLAIM 5:
The difference not yet discussed is comprising at least one of a micro or macro texture coating on exposed surfaces of the shield.
Regarding claim 5, Pavloff et al. teach at least one of a micro or macro texture coating on exposed surfaces of the shield. (Paragraph 0024, 0025) 
INDEPENDENT CLAIM 7:
Regarding claim 7, Pavloff et al. teach a process kit configured for placement about a sputtering target and a substrate support in a substrate processing chamber, the process kit comprising: a shield configured to encircle the sputtering target, the shield comprising: a 

    PNG
    media_image4.png
    295
    328
    media_image4.png
    Greyscale

Gas hole on lower portion of Regarding wherein the at least one gas hole is located on the lower portion of the sloped wall such that the bulb-shaped protuberance of the cover ring blocks a line-of-sight between the at least one gas hole on the shield and an entrance to a chamber body cavity of the substrate processing chamber when installed in the substrate processing chamber, Modifying Pavloff et al. with Moriguchi results in the at least one gas hole is located on the lower portion of the sloped wall such that the bulb-shaped protuberance of the cover ring blocks a line-of-sight between the at least one gas hole on the shield and an entrance to a chamber body cavity of the substrate processing chamber when installed in the substrate processing chamber. (See Annotated Figures) 

    PNG
    media_image5.png
    258
    641
    media_image5.png
    Greyscale

Therefore, one of ordinary skill in the art would modify Pavloff et al. with Moriguchi’s sloped wall because it allows for particles and impurities to be uniformly exhausted. (Paragraphs 0053, 0054) 
DEPENDENT CLAIM 9: 
The difference not yet discussed is wherein the at least one gas hole in the sloped wall comprises a substantially rectangular shape. 
Regarding claim 9, Pavloff et al. teach wherein the at least one gas hole in the sloped wall comprises a substantially rectangular shape. (Paragraph 0022)
DEPENDENT CLAIM 10:
The difference not yet discussed is wherein the at least one gas hole comprises a width of approximately from 0.2 inches to about 0.8 inches and a length of approximately from 1 inch to 2 inches.
Regarding claim 10, Pavloff et al. teach wherein the at least one gas hole comprises a width of approximately from 0.2 inches to about 0.8 inches and a length of approximately from 1 inch to 2 inches. (Paragraph 0022)

DEPENDENT CLAIM 11:
The difference not yet discussed is wherein the sloped wall comprises an angle of approximately from 15 degrees to 45 degrees.
Regarding claim 11, Moriguchi teaches wherein the sloped wall comprises an angle of approximately from 15 degrees to 45 degrees.
DEPENDENT CLAIM 12:
The difference not yet discussed is comprising at least one of a micro or macro texture coating on exposed surfaces of the shield.
Regarding claim 12, Pavloff et al. teach at least one of a micro or macro texture coating on exposed surfaces of the shield. (Paragraph 0024, 0025)
DEPENDENT CLAIM 14:
The difference not yet discussed is the ring assembly further comprises a deposition ring to support the cover ring by the footing and to shield a periphery of a substrate located on the substrate support.
Regarding claim 14, Pavloff et al. teach the ring assembly further comprises a deposition ring to support the cover ring by the footing and to shield a periphery of a substrate located on the substrate support. (Paragraphs 0028-0033) 
DEPENDENT CLAIM 15:
The difference not yet discussed is further comprising a liner configured to encircle the shield to contain a plasma in a process cavity of the substrate-processing chamber.
Regarding claim 15, Moriguchi teach a liner configured to encircle the shield to contain a plasma in a process cavity of the substrate-processing chamber. (See Fig. 1) 

INDEPENDENT CLAIM 16:
Regarding claim 16, Pavloff et al. teach an apparatus for processing a substrate, comprising: a process chamber having a process cavity and a chamber body cavity; a substrate support disposed in the process cavity; a target disposed in the process cavity opposite the substrate support; a process kit located about the substrate support and the target, the process kit comprising: a shield encircling the target, the shield comprising: a cylindrical band having a top wall that surrounds the target and a bottom wall that surrounds the substrate support; a wall that extends radially inward from the bottom wall of the cylindrical band, the wall having a substantially straight profile; and at least one gas hole located on the wall to allow process gas to pass therethrough; and a ring assembly comprising: a cover ring located about the substrate support, the cover ring comprising: an annular wedge comprising an inclined top surface about the substrate support, the inclined top surface having an inner and outer periphery; a bulb-shaped protuberance about the outer periphery of the inclined top surface; a footing extending downward from the inclined top surface, a projecting brim about the inner periphery of the inclined top surface; and inner and outer cylindrical bands extending downward from the annular wedge. The difference between Pavloff et al. and claim 16 is that a sloped wall that extends downward and radially inward from the bottom wall of the cylindrical band, the sloped wall having a substantially straight profile and at least one gas hole located on a lower portion of the sloped wall to allow process gas to pass therethrough is not discussed. Regarding a sloped wall that extends downward and radially inward from the bottom wall of the cylindrical band, the sloped wall having a substantially straight profile with at least one gas hole (Claim 1), Moriguchi teach a sloped wall that extends downward and radially inward from the bottom wall of the 

    PNG
    media_image6.png
    293
    320
    media_image6.png
    Greyscale

Gas hole on lover portion of Regarding wherein the at least one gas hole is located on the lower portion of the sloped wall such that the bulb-shaped protuberance of the cover ring blocks a line-of-sight between the at least one gas hole on the shield and an entrance to a chamber body cavity of the substrate processing chamber when installed in the substrate processing chamber, Modifying Pavloff et al. with Moriguchi results in the at least one gas hole is located on the lower portion of the sloped wall such that the bulb-shaped protuberance of the cover ring blocks a line-of-sight between the at least one gas hole on the shield and an entrance to a chamber body cavity of the substrate processing chamber when installed in the substrate processing chamber. (See Annotated Figures) 

    PNG
    media_image7.png
    276
    633
    media_image7.png
    Greyscale

Therefore, one of ordinary skill in the art would modify Pavloff et al. with Moriguchi’s sloped wall because it allows for particles and impurities to be uniformly exhausted. (Paragraphs 0053, 0054) 
DEPENDENT CLAIM 17: 
The difference not yet discussed is wherein the bulb-shaped protuberance of the cover ring is configured to block a line-of-sight between the at least one gas hole on the shield and an entrance to a chamber body cavity when installed in the substrate processing chamber. Regarding claim 17, Pavloff et al. teach wherein the bulb-shaped protuberance of the cover ring is configured to block a line-of-sight between the at least one gas hole on the shield and an entrance to a chamber body cavity when installed in the substrate processing chamber. (Paragraph 0032) DEPENDENT CLAIM 18:
The difference not yet discussed is comprising at least one of a micro or macro texture coating on exposed surfaces of the shield.
Regarding claim 18, Pavloff et al. teach at least one of a micro or macro texture coating on exposed surfaces of the shield. (Paragraph 0024, 0025) 

DEPENDENT CLAIM 20:
The difference not yet discussed is the ring assembly further comprises a deposition ring to support the cover ring by the footing and to shield a periphery of a substrate located on the substrate support.
Regarding claim 20, Pavloff et al. teach the ring assembly further comprises a deposition ring to support the cover ring by the footing and to shield a periphery of a substrate located on the substrate support. (Paragraphs 0028-0033)
The motivation for utilizing the features of Moriguchi is that it allows for particles and impurities to be uniformly exhausted. (Paragraphs 0053, 0054)
Therefore, one of ordinary skill in the art would modify Pavloff et al. with Moriguchi’s sloped wall because it allows for particles and impurities to be uniformly exhausted.
Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pavloff et al. in view of Moriguchi as applied to claims 1-5, 7, 9-12, 14-18 and 20 above, and further in view of Takahashi et al (U.S. PG. PUB. 2005/0084654 Al). 
DEPENDENT CLAIMS 6, 13, 19:
Regarding claims 6, 13, 19, Takahashi et al. teach wherein the micro or macro texture coating comprises at least one of rounded particles or semicircular protrusions. (Paragraphs 0043-0051, 0089; Fig. 7)
The motivation for utilizing the features of Takahashi et al. is that it allows for preventing particle contamination. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Takahashi et al. because it allows for preventing particle contamination.
(2) Response to Argument
RESPONSE TO THE ARGUMENTS REGARDING CLAIMS 1-5, 7, 9-12, 14-18 and 20:
In response to the argument that Pavloff does not teach a bulb-shaped protuberance of a cover ring blocking a line-of-sight between the at least one gas hole on the shield and an entrance to a chamber body cavity, it is argued that Pavloff teaches a bulb-shaped protuberance blocking a line-of-sight deposition from exiting the process cavity as admitted by Applicant on Page 10 of their appeal brief.  Furthermore the combination of references suggest a bulb-shaped protuberance of a cover ring blocking a line-of-sight between the at least one gas hole on the shield and an entrance to a chamber body cavity.  More specifically the combination of Pavloff with Moriguchi teach these claim limitations and is shown in the annotated Figure below.

    PNG
    media_image8.png
    262
    643
    media_image8.png
    Greyscale

In response to the argument that the prior art does not teach an entrance to chamber body cavity of the substrate, as shown in above the entrance to the chamber body is shown.  The entrance being the entrance to the shield.  Applicant already establishes that Pavloff teaches a bulb-shaped protuberance blocking a line-of-sight deposition from exiting the process cavity as admitted by Applicant on Page 10 of their appeal brief.


    PNG
    media_image9.png
    256
    612
    media_image9.png
    Greyscale

In response to the argument that there is no motivation for combining Moriguchi with Pavloff, it is argued that the motivation for combining Moriguchi with Pavloff is that it allows for impurities and gases to be uniformly exhausted.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
RESPONSE TO THE ARGUMENTS REGARDING CLAIMS 6, 13, 19:
In response to the argument that Takahashi fails to teach or suggest “the at least one gas hole is located on the lower portion of the sloped wall such that the bulb-shaped protuberance of the cover ring blocks a line-of-sight between the at least one gas hole on the shield and an entrance to a chamber body cavity of the substrate processing chamber when installed in the substrate processing chamber”,  it is argued that the combination of Pavloff with Moriguchi show these claim limitations and is shown in the annotated Figure below.

    PNG
    media_image9.png
    256
    612
    media_image9.png
    Greyscale

Takahashi et al. was relied upon to teach the dependent claim limitation of micro or macro texture coatings for capturing particles.







For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Rodney G. McDonald

/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
Conferees:
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794                                                                                                                                                                                                        

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.